Citation Nr: 0624051	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for lung cancer for 
purposes of accrued benefits.

2.  Entitlement to service connection for phlebitis for 
purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO denied the appellant's 
claims of entitlement to service connection for lung cancer 
and phlebitis, for accrued benefits purposes, and entitlement 
to service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  At the time of his death, the veteran had pending claims 
for service connection for lung cancer and phlebitis; service 
connection was not in effect for any disabilities.

2.  The evidence of record does not demonstrate that the 
veteran was exposed to ionizing or non-ionizing radiation 
during military service.

3.  The evidence of record does not demonstrate that lung 
cancer or phlebitis were present during military service or 
within the first post-service year.

4.  The evidence of record does not establish a causal 
relationship between the veteran's lung cancer and phlebitis, 
both demonstrated many years after service, and any incident 
of service, to include any claimed exposure to ionizing and 
non-ionizing radiation.

5.  The evidence of record does not indicate that any disease 
or injury of service origin substantially or materially 
caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Lung cancer was neither incurred in nor aggravated by 
service; and a malignant tumor cannot be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 1112, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  Phlebitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

3.  The criteria for establishing entitlement to service 
connection for lung cancer and phlebitis for purposes of 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

4.  The criteria for establishing entitlement to service 
connection for the cause of the veteran's death are not met.  
38 U.S.C.A. § 1310 5107 (West 2002); 38 C.F.R.         § 
3.312 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a letter dated in February 2004, the appellant was 
informed of the criteria that she needed to demonstrate in 
order to prevail on her claims for accrued benefits (based on 
entitlement to service connection for lung cancer and 
phlebitis) and entitlement to service connection for the 
cause of the veteran's death.  She was asked to submit or 
identify evidence relevant to her claims, including a 
statement from a doctor (private or VA) reflecting that the 
veteran's lung cancer and phlebitis were caused by an injury 
or disease that began during service, or that a service-
connected "condition" caused or contributed to his death.  
The appellant was informed that VA would make reasonable 
efforts to assist her in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  She was also informed that it was her 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in her 
possession.  Thus, the discussion contain in the February 
2004 letter furnished the appellant notice of the types of 
evidence she still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that she possessed or knew of 
that could help to substantiate her claims of entitlement to 
accrued benefits and entitlement to service connection for 
the cause of the veteran's death. 

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Because the Board concludes below that the preponderance is 
against the appellant's claims of entitlement to accrued 
benefits (based on pending claims for service connection for 
lung cancer and phlebitis) and entitlement to service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.
Regarding VA's duty to assist the appellant's with her claims 
on appeal, the service medical records, post-service private 
clinical treatment reports, and statements of both the 
veteran, during his lifetime, and the appellant have been 
associated with the claims file.  In addition, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested that they provide all records pertaining to the 
veteran's exposure to ionizing and non-ionizing radiation.  A 
response was provided by NPRC in October 2003.

II.  Factual Background

The veteran's DD 214 reflects that he served in the United 
States Air Force from September 1981 to September 1985.  His 
military occupational specialty was a telecommunications 
specialist.  He was awarded the Air Force Training and 
Air Force Longevity Service Award Ribbons.  The veteran did 
not have any foreign service. 

Service medical records are completely negative for any 
subjective complaints, or clinical findings and/or diagnoses 
of phlebitis, lung cancer or exposure to ionizing or non-
ionizing radiation.  

Post-service private treatment records, dated in August 2003, 
pertinently reflect that the veteran was initially diagnosed 
with lung cancer and phlebitis at that time (see, August 2003 
treatment reports, of C. A. L., M.D.).  

An October 2003 response from the NPRC indicates that a 
search of the veteran's service department records, including 
but not limited to the DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, was made; and there was no 
records, such as DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, which confirmed the veteran's 
claimed in-service exposure to ionizing or non-ionizing 
radiation.

The veteran died in September 2003.  His official certificate 
of death shows that he died of lung cancer.  





III.  Analysis

A.  Accrued Benefits Claim

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2005).

In Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
construed 38 U.S.C.A. § 5121 together with 38 C.F.R. 
§ 5101(a) and concluded that in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits, 
or else be entitled to them under an existing rating 
decision.  The veteran died in September 2003, prior to a 
decision by the RO regarding his June and August 2003 claims 
for entitlement to service connection for lung cancer and 
phlebitis.  Accordingly, the claims were pending at the time 
of his death.

The law is clear that once a veteran dies, the record 
evidence may result in the award of accrued benefits, but not 
in service-connected benefits for the estate.  See Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998).  The Court in Haines 
described the accrued benefits provisions as "a narrowly 
limited exception to the general rule that a veteran's claim 
for benefits does not survive the veteran."  Haines, 154 
F.3d at 1300.

Under 38 U.S.C.A. § 5121(c) (West 2002), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  The Board observes that the appellant met the 
statutory requirement by submitting a claim for accrued 
benefits in December 2003, shortly after the veteran's death.

Although claims for accrued benefits are separate from the 
claims for service connection that the veteran filed prior to 
his death, the accrued benefits claim is "derivative of" 
the veteran's claims and the appellant takes the veteran's 
claims as they stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  It thus becomes the job of 
the Board to determine whether the veteran, prior to his 
death, was entitled to VA benefits not previously granted 
him.  If this is the case, the appellant-surviving spouse 
will be awarded monies for those benefits.  Thus, the 
appellant her can prevail on her accrued benefits claim only 
if it can be established that the veteran was entitled to 
periodic monetary benefits for service connection for lung 
cancer and phlebitis based on the evidence in the file on the 
date of death.

During his lifetime, the veteran maintained that he developed 
lung cancer as a result of exposure to radar and 
electromagnetic fields.  He denied any exposure to ionizing 
radiation (see, VA Form 21-526, Veteran's Application For 
Compensation and/or Pension, received by the RO in July 
2003).  The appellant, however, contends that VA should 
consider "all possible radiation exposures" (see, 
appellant's substantive appeal, received by the RO in July 
2003).  Thus, the appellant's accrued benefits claim will be 
assessed on the basis of possible exposure to both ionizing 
and non-ionizing radiation.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applies.  
38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Where a veteran who served for 
ninety (90) days or more during a period of war or during 
peacetime after December 31, 1946, develops a malignant tumor 
(cancer) to a compensable degree within one year after 
separation from service, the disease may be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Certain specified diseases becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means on-site participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II, resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

A claim for service connection may be based on exposure to 
ionizing radiation during service.  Such a claim is 
cognizable under the provisions of 38 C.F.R.           § 
3.311.  If a claim for service connection is based on 
exposure to ionizing radiation, it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307 or 
3.309, the following factors will be examined:  (1) Whether 
the veteran participated in an activity would have exposed 
him to ionizing radiation (determined by making an assessment 
of the size and nature of the radiation dose); (2) whether 
the veteran subsequently developed a radiogenic disease, as 
recognized by statute; and (3) whether the disease first 
became manifest within a specific period after radiation 
exposure.  38 C.F.R.          § 3.311(a), (b)(5).

The determination of service connection based on ionizing 
radiation is then made under the generally applicable service 
connection provisions, giving due consideration to any 
opinion provided by the Undersecretary of Health or an 
outside consultant.  38 C.F.R. § 3.311(f).  Service 
connection will not be established if there is affirmative 
evidence to establish that a supervening, non-service-related 
condition or event is most likely the cause of disease.  38 
C.F.R. § 3.311(g).  The veteran is also not precluded from 
establishing, by independent medical evidence, that a current 
disease is related to exposure to radiation in service.  See 
38 C.F.R.              § 3.303(d); 3.311(b)(1).

The clinical evidence of record reflects that the veteran was 
initially diagnosed with lung cancer and phlebitis in August 
2003.  The Board initially notes that lung cancer is a 
"radiogenic disease" that may be induced by exposure to 
ionizing radiation.  See, 38 C.F.R. § 3.311(b)(2)(i)(ix).  
However, and as noted in the preceding paragraph, the 
veteran, during his lifetime, did not report having been 
exposed to ionizing radiation during service.  In any event, 
attempts by VA to confirm the veteran's exposure to both 
ionizing and non-ionizing radiation have been futile.  In 
this regard, the NPRC informed the RO that there was no 
evidence of record, such as DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, which confirmed 
the veteran's claimed in-service exposure to ionizing or non-
ionizing radiation (see, NPRC response, dated in October 
2003).  Unfortunately, there is no evidence, despite all 
efforts by VA, that the veteran had any harmful exposure to 
either ionizing or non-ionizing radiation. 

The Board has also reviewed the record evidence and  
considered whether any lung cancer or phlebitis were directly 
due to the veteran's military service.  However, the clinical 
evidence of record shows that veteran's lung cancer or 
phlebitis were not manifested during service or within one 
year after discharge from service; and there is no medical 
evidence of record relating his lung cancer or phlebitis to 
any incident that occurred during the veteran's period of 
active military service.  Accordingly, there is no basis on 
which to grant direct service connection for the veteran's 
fatal lung cancer or phlebitis, as neither disease had its 
during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Similarly, there is no basis for 
a grant of presumptive service connection for lung cancer, as 
the evidence fails to show that this disease was manifested 
within one year after his separation from service.  38 
U.S.C.A.      §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is entitlement to service 
connection for lung cancer and phlebitis, for the purposes of 
accrued benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Accordingly, the appeal is denied.

B.  Cause of Death Claim

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005). For a service-connected disability to be considered a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R.       § 3.312(c) (2005).  It 
is not sufficient that the service-connected disability 
casually shared in the production of death, but rather must 
be shown that there was a causal connection.  Id.

The Board has reviewed the record evidence, which clearly 
shows that the veteran had lung cancer, and that his cancer 
was the cause of his untimely demise.  During his lifetime, 
he was not service-connected for any disability.  As aptly 
noted by the record, there is no competent evidence 
establishing a causal relationship between the veteran's 
fatal lung cancer, which was first diagnosed many years after 
service, and any incident of service, to include any claimed 
exposure to non-ionizing radiation.  Rather, the record 
reflects that VA's attempts to confirm the veteran's exposure 
to both ionizing and non-ionizing radiation have been to no 
avail.  Thus, the medical evidence of record indicates that 
the veteran's fatal lung cancer developed many years after 
service and was not caused by an incident of service, to 
include exposure to ionizing or non-ionizing radiation.  As  
a result, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appeal is denied.


ORDER

Entitlement to service connection for lung cancer for 
purposes of accrued benefits is denied.

Entitlement to service connection for phlebitis for accrued 
benefits purposes is denied. 

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


